

***Section 4 of this Amendment has been omitted pursuant to a request for
confidential treatment and has been filed separately with the U.S. Securities
and Exchange Commission.


Amendment #2
To
License Agreement 2003-03-0433


This amendment #2 ("Amendment #2") is made by and between Ocusense, Inc., a
Delaware corporation, having an address at 1820 Holmby Avenue, #4 Los Angeles,
CA 90025 ("LICENSEE") and The Regents of The University of California, a
California corporation having its statewide administrative offices at
1111 Franklin Street, Oakland, California 94607-5200 ("UNIVERSITY"), represented
by its San Diego campus having an address at University of California, San
Diego, Technology Transfer & Intellectual Property Services, Mail-code 0910,
9500 Gilman Drive, La Jolla, California 92093-0910 ("UCSD").


This Amendment #2 is effective on the date of the last signature ("Effective
Date").


RECITALS


WHEREAS, LICENSEE and UNIVERSITY previously entered into License Agreement
#2003-03-0433 ("License") as of March 12, 2003 for the commercial development of
UCSD invention disclosure SD2002- 180 titled, "Volume Independent Tear Film
Osmometer" ("Invention"), and have previously entered into Amendment No.1 to the
License Agreement effective June 9, 2003;


WHEREAS, LICENSEE attests that as of the Effective Date no sublicenses to
License have been granted;


WHEREAS, LICENSEE attests that the first Licensed Product under License which
LICENSEE brings to market will require Food and Drug Administration (FDA)
approval;


WHEREAS, LICENSEE has made successful progress to date in developing Invention
for commercial use;


WHEREAS, in its efforts to develop market opportunities for the Invention,
LICENSEE has requested certain revisions and/or clarifications to the License so
as to facilitate LICENSEE's establishment of meaningful distribution channels
and strategic partnerships, furthering the likelihood of realizing broad
commercial markets for Invention;


WHEREAS, UNIVERSITY is desirous that LICENSEE achieve the broadest possible
commercial success with Invention and therefore UNIVERSITY is amenable to
clarifying the terms of LICENSEE's agreement via the following amendments to
License.


Therefore, it is hereby agreed that:


1. Paragraph 1.2(a) is amended to read, "use and products for the diagnosis of
Dry Eye Syndrome"


2. Paragraph 1.9 is amended by addition of the following sentence:
"Contract manufacturers, contract research organizations, contract sales
organizations and distributors selling on LICENSEE's behalf shall not be
considered Sublicensees for purposes of this Agreement and their sales shall be
treated as LICENSEE's sales. Distributors selling Licensed Products purchased
from LICENSEE (or its Affiliate) that have exclusive distribution rights for a
given territory shall be "Sublicensees" for purposes of determining "sublicense
fees" to be shared pursuant to Section 3.1(c); but royalties with respect to
such distributors shall be paid pursuant to Section 3.1 (b) based on the sales
to such distributors by LICENSEE (or its Affiliate), and not based on sales by
such distributors to subsequent purchasers."


3. Change Paragraph 2.2(b) to read, "Not used."


***Section 4 in its entirety, which consists of two pages, has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the U.S. Securities and Exchange Commission.


5. Change Paragraph 3.3(a)(1) under Due Date from "July 1, 2005" to "September
1, 2006".


6. Change Paragraph 3.3(a)(2) under Due Date from "December 31, 2005" to "March
31, 2007".


7. Change Paragraph 3.3(a)(3) under Due Date from "December 31, 2007" to
"September 1, 2008".


8. Add Paragraph 4.3(d) to read, "Refunds and Credits. In the event that
LICENSEE is obligated to, and in fact does, refund or return all or part of any
sublicense royalties, due to return of products and/or retro-active rebates on
products sold, which LICENSEE has paid a share to UNIVERSITY pursuant to
Paragraph 3.1(d), then LICENSEE shall request a credit against future royalty
payments to the UNIVERSITY hereunder in the amount of the pro rata portion of
such refunded or returned amounts previously shared with the UNIVERSITY. Such
request shall not be unreasonably denied by UNIVERSITY."


9. Paragraph 7.3 is revised by addition of the following new subparagraph
7.3(g):
" (g) Paragraph 2.2(d)(2) and Paragraph 2.2(d)(3)."


IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.


OCUSENSE
INC.                                                                                                                                                                            THE
REGENTS OF THE
                                                                                                                                                                                                            UNIVERSITY
OF CALIFORNIA:


BY: /s/ Eric
Donsky                                                                                                                                                                         BY: /s/
Alan S. Paau        
     
__________________                                                                                                                                                            
     ____________________
     
(Signature)                                                                                                                                                                                    
    (Signature)


Name: Eric
Donsky                                                                                                                                                                          Name:
Alan S. Paau
Title:
CEO                                                                                                                                                                                          Title:
Assistant Vice Chancellor
                                                                                                                                                                                                            Technology
Transfer & Intellectual
                                                                                                                                                                                                            Property
Services


Date
9/5/05                                                                                                                                                                                      
Date 9/2/2005

 
1

--------------------------------------------------------------------------------



